DETAILED ACTION
Claims 1-15 are pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s formal drawings, received 23 September 2020.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 23 September 2020, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1, 5, 8 and 15, the term similar is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 13, the term disorder is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, the meaning of such a term has no metes and bounds, since it has not been defined in this application.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, 14 and 15 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Richardson et al. (U.S. Patent Application Publication No. 2019/0156127; newly cited).
As per claim 1, Richardson et al. teaches the instantly claimed energy management system (abstract - load control network), comprising: a processor (Fig 5; para[0127-0129, 0154]); and a storage device (para[0127-0129, 0154]), wherein the storage device stores, in association with each other, past position information indicating a past position of a person in a target space and electric power demand information indicating an electric power demand in the target space when the past position information is acquired (para[0212, 0215-0217], historical occupancy and load data), and the processor searches for the past position information similar to new position information indicating a newly acquired position of the person in the target space (para[0216-0217, 0223-0224], based on current and historical/predicted occupancy data), and outputs control information for controlling the electric power demand in the target space based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0077, 0084, 0133, 0147-0152, 0190-0191, 0223-0225, 0227-0229], adjusts building functions/control load devices based on predicted occupancy habits).  Similarly applies to claim 15.
As per claim 2, Richardson et al. teaches that the instantly claimed processor outputs the control information for controlling a current electric power demand in the target space in a decreasing direction when the current electric power demand in the target space is larger than an electric power demand criterion specified based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0084, 0123, 0134-0135, 0227-0229], reduce power demand by dimming lighting in response to user’s preferences/settings).
As per claim 3, Richardson et al. teaches that the instantly claimed electric power demand criterion is an average value of the electric power demand calculated based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0134], controllably reduce average demand).
As per claim 4, Richardson et al. teaches that the instantly claimed processor, when receiving a request to reduce the electric power demand, outputs the control information for controlling a current electric power demand in the target space in a decreasing direction within an electric power demand range specified based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0084, 0123, 0134-0135, 0227-0229], reduce power demand by dimming lighting in response to user’s preferences/settings).
As per claim 5, Richardson et al. teaches that the instantly claimed past position information and the new position information include information related to a movement of the person in the target space, and the processor searches the past position information for position information related to a movement similar to a movement of the person specified based on the new position information of the person in the target space (para[0081, 0182, 0187, 0190, 0194, 0207-0209, 0213-0227, 0251-0252], tracks occupants, responds to sensed entry into a space, occupant’s gestures/activity).
As per claim 6, Richardson et al. teaches the instantly claimed one or more electric devices are installed in the target space, and the processor outputs, as the control information, information for controlling electric power consumption of the one or more electric devices (para[0080, 0123, 0134-0135, 0145, 0155]).
As per claim 7, Richardson et al. teaches that the instantly claimed one or more electric devices include at least one of one or more illumination device that illuminate the target space, one or more air conditioners that adjust a temperature of air in the target space, and one or more electric devices connected to one or more outlets of the target space, and the information for controlling the electric power consumption of the one or more electric devices includes at least one of information for controlling illumination intensity of the one or more illumination devices, information for controlling temperature adjustment intensity of the one or more air conditioners, and information for controlling electric power supply electric power from the one or more outlets (para[0080, 0123, 0134-0135, 0145, 0155], lighting, heating/cooling and wall sockets).
As per claim 8, Richardson et al. teaches that the instantly claimed storage device stores, in association with each other, the past position information, the electric power demand information, and operation information indicating an operation situation of the target space when the past position information is acquired, and the processor outputs the control information based on the electric power demand information corresponding to the operation information similar to the operation situation of the target space when the new position information is acquired among the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0140, 0210, 0227-0229, 0257], environmental/operational state of a space).
As per claim 9, Richardson et al. teaches that the instantly claimed operation information includes at least one of a day of a week when the past position information is acquired, a weather condition when the past position information is acquired, and an event in the target space when the past position information is acquired (para[0210, 0221, 0229]).
Richardson et al. teaches that the instantly claimed storage device stores, in association with each other, the past position information, the electric power demand information, and biological information of the person in the target space, and the processor outputs the control information based on the electric power demand information corresponding to the biological information satisfying a predetermined condition among the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0081, 0195, 0256], biometrics).
As per claim 12, Richardson et al. teaches that the instantly claimed processor outputs information indicating the electric power demand in the target space to be a control target corresponding to the newly acquired position based on the electric power demand information stored in the storage device corresponding to the past position information obtained by the search (para[0113-0114, 0171-0175], display/user interface).
As per claim 14, Richardson et al. teaches the instantly claimed communication device connected to the processor (Fig 5; para[0009, 0080-0081, 0094, 0141-0143], communication network/intercom system); a network connected to the communication device (Fig 5; para[0009, 0080-0081, 0094, 0129, 0141-0143], including internet/intranet); a position sensor connected to the network and configured to measure the position of the person in the target space (para[0080, 0114, 0181-0188]); and at least one of an illumination device capable of controlling illumination intensity based on the control information, an air conditioner capable of controlling temperature adjustment intensity based on the control information, and an outlet capable of controlling electric power supply based on the control information, which is connected to the network (para[0080, 0123, 0134-0135, 0145, 0155], lighting, heating/cooling and wall sockets).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. §103, as being unpatentable over Richardson et al. (U.S. Patent Application Publication No. 2019/0156127), as applied to claim 1 above, further in view of Forbes, Jr. (U.S. Patent Application Publication No. 2012/0221163; newly cited).
As per claim 10, although Richardson et al. teaches Applicant’s invention substantially as instantly claimed, Richardson et al. does not provide that the instantly claimed storage device additionally stores evaluation information indicating evaluation of the target space input by the person in the target space, and the processor outputs the control information based on the electric power demand information corresponding to the evaluation information satisfying a predetermined condition among the electric power demand information stored in the storage device corresponding to the past position information obtained by the search.  However, Forbes, Jr. teaches that such environmental control responsive to an occupant’s comfort level/ evaluation of the space was known in the art (para[0061-0068]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Richardson et al., since Forbes, Jr. teaches a resultant increased comfort of a target space occupant.
Due to the ambiguities and confusion in claim 13, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The examiner will not speculate as to the intended meaning. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/14/22